Citation Nr: 1455790	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-24 206A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment for unauthorized medical expenses incurred at Sparrow Hospital on April 12, 2011.


REPRESENTATION

Appellant represented by:	AHC Convergent Company


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The service member reportedly served on active duty or active duty for training from February to April 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Battle Creek, Michigan.  The appellant in this case is Sparrow Hospital, which provided treatment.  


FINDING OF FACT

The treatment provided at Sparrow Hospital on April 12, 2011, was for a non emergent condition, and a VA facility was available to treat the non emergent condition.


CONCLUSION OF LAW

The criteria for entitlement to payment for unauthorized non-VA medical treatment received at Sparrow Hospital on April 12, 2011, have not been met. 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the appellant hospital was provided adequate notice in a letter sent in January 2012, to the named representative of the hospital, after the initial adjudication of the claim.  Nevertheless, the Board finds that the appellant has not been prejudiced by the untimely nature of the January 2012 notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the VAMC readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the VAMC on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time. See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that all indicated development has been completed, including obtaining records of the Sparrow Hospital care on April 12, 2011, and associated tests.  Thus, the Board finds that VA has complied with its duties to notify and assist the appellant.

II.  Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance. 38 C.F.R. § 17.54 (2011); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2013). 

In the present case, there is no evidence that the patient sought and obtained prior authorization for VA payment of the private medical expenses he incurred on April 12, 2011.  

Reimbursement for or payment of unauthorized medical expenses is available only where -

(1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a service member in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service- connected disability, (C) for any disability of an appellant who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of an appellant who (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and (ii) is medically determined to have been in need of care or treatment . . . .; and (3) [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728(a) (West 2002 and Supp. 2014); 38 C.F.R. § 17.120 (2014).  See also 76 Fed. Reg. 79 ,067-72 (Dec. 21, 2011). 

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, "All three statutory requirements would have to be met before reimbursement could be authorized." Malone, 10 Vet. App. at 542 , citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

The evidence appears relatively clear in this case.  As the private hospital emergency room record reflects, the patient presented with a complaint of recent injury and currently severe symptoms.  He provided a history of injuring his right foot three days prior playing basketball, with worsening swelling in the foot, ongoing pain in the foot, and new pain in the calf.  The patient presented for treatment at the emergency room of Sparrow hospital on the evening of April 12, 2011.  

Despite either the patient's or the medical examiner's characterization of the condition as severe, the medical records do clarify that the pain and swelling were localized, without any associated cough, chest pain, difficulty breathing, fever, skin rash, enlarged lymph nodes, neck pain, back pain, headache, blurred vision, abdominal pain, vomiting, or diarrhea.  Rather, the medical record further explicitly states, "All systems otherwise negative, except as recorded above."  Those signs and symptoms "recorded above" were localized to the right foot and right lower leg.  

Using Google Maps, the Board observes that the distance from the patient's address of record in Lansing, Michigan to the VA Medical Center in Battle Creek, Michigan, is approximately 66 miles, with a rush-hour driving time of a little over an hour.  In contrast, again using Google Maps, the driving distance from the patient's address of record in Lansing, Michigan, to Sparrow Hospital is less than two miles, with a rush-hour driving time of less than five minutes.  

Additionally, the patient could have sought medical care at the Lansing VA outpatient clinic, which has 8:00 a.m. to 4:30 p.m. hours Monday through Friday.  The April 12, 2011, date of the patient's treatment at Sparrow Hospital was a Tuesday.  Using Google Maps, the distance from the patient's address of record to the Lansing VA outpatient clinic is approximately three miles, with a rush-hour driving time of less than ten minutes.  

In short, the patient's complaints and presentation do not suggest a condition which would have resulted in significant harm to the patient by the additional delay of an hour to seek care at a VA facility rather than at the Sparrow Hospital Emergency Department.  The patient's complaints and presentation also do not suggest a condition which would have resulted in significant harm to the patient by his seeking care at the VA outpatient clinic in Lansing, Michigan.  This appears particularly the case given the patient's delay of three days prior to seeking treatment, and the absence of indication that the condition developed into one presenting danger to life or limb, rather than merely localized pain and impairment.  

The appellant has not presented medical opinion evidence supporting a contrary conclusion.  Rather, submitted medical evidence reflects that the diagnosis at Sparrow Hospital following evaluation of the patient was a sprain of the right foot.  

The Board accordingly finds the preponderance of the evidence is against the claim.  


ORDER

Entitlement to payment for unauthorized medical expenses incurred at Sparrow Hospital on April 12, 2011, is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


